DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-6 are currently pending. 
Priority
Acknowledgment is made of applicant's claim for priority based on a provisional application (62/868,079) filed in the United States on June 28, 2019. 
Drawings
The drawings are objected to because reference “400” on Fig. 4 is not particularly pointing to any reference.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “402” has been used to designate both a male end of a buckle and a dog.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “404” has been used to designate both a female end of a buckle and a chest location of a dog.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
Claim Objections
Claim 4 is objected to because of the following informalities:  
Lines 2-3, “wherein the second cape member comprise” should read “wherein the second cape member comprises”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 3, “the removable cap” lacks antecedent basis. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lui (US 20180116175 A1) in view of Drouot et al. (FR 2883451 A1). 
Regarding claim 1, Lui teaches an interchangeable harness system (10) comprising: a top frame (60) comprising a top chest strap pair (31, 32) and a top girth strap pair (41, 42); a bottom frame (50) comprising a bottom chest strap pair (33, 34) and a bottom girth strap pair (40); a removable first cape member (80) comprising a chest fastener pair (fasteners 91a-91g) and a middle fastener pair (fasteners 91a-91g), but is silent regarding the chest fastener pair and 
Drouot teaches a harness system comprising the first cape member (2) with a slot pair (10) and the strap (4) drawn through the slot pair and operably fastened.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the fastening mechanism of the chest fastener pair and middle fastener pair on the cape of Lui with the straps drawn through the slot fastening as taught by Drouot so that the top chest strap pair is drawn through the chest slot pair and operably fastened to the bottom chest strap pair; and wherein, the top girth strap pair is drawn through the middle fastener pair and operably fastened to the bottom girth strap pair, since a simple substitution of one known equivalent element for another would obtain predictable results (both the chest and middle fastener pairs as taught by Lui and the slot fastenings as taught by Drouot would securely fasten the cape member to the harness). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Regarding claim 6, Lui as modified by Drouot teaches the interchangeable harness system of claim 1, and further teaches wherein the cape member is selected from a group consisting of a ballistics-proof vest, a carrying pack for hauling cargo, a service dog identification marker, a heating pack (thermal insulation; page 2, paragraph [0017]), a cooling pack, a buoyance compensatory device, a comfort-providing material, an identification marker demonstrating military, or law enforcement affiliation.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lui in view of Drouot as applied to claims 1 and 6 above, and further in view of Ward (US 5531187 A).
Regarding claim 2, Lui as modified by Drouot teaches the interchangeable harness system of claim 1, but is silent regarding wherein the top frame further comprises a top rib strap pair, the bottom frame further comprises a bottom rib strap pair, and the removable cap further comprises, a rear slot pair.
Ward teaches a harness system wherein the top frame (31) further comprises a top rib strap (45), the bottom frame (30) further comprises a bottom rib strap (44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the top frame of Lui as modified by Drouot further comprises a top rib strap (as taught by Ward), the bottom frame of Lui as modified by Drouot further comprises a bottom rib strap (as taught by Ward) in order to better secure and restrain the animal. 
Lui as modified by Drouot and Ward is silent regarding the top rib strap and bottom rib strap being rib strap pairs. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to separate strap members 44 and 45 of Ward into two separate sections with two buckles (one buckle on either side of the dog) so that the top frame of Lui as modified by Drouot and Ward further comprises a top rib strap pair, and the bottom frame of  Lui as modified by Drouot and Ward further comprises a bottom rib strap pair, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (separating the single integral strap into two separate sections with two buckles would allow for easier dressing and removal of the harness). Nerwin v. Erlichman, 168 USPQ 177,179.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide another rear slot pair based on the concept taught by Drouot as above in the removable cap of Lui as modified by Drouot and Ward in order to provide for securement of the top rib strap pair and the bottom rib strap pair with a slot pair, since it is has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding claim 3, Lui as modified by Drouot and Ward teaches the interchangeable harness system of claim 2, and further teaches wherein the top rib strap pair (45 of Ward) is drawn through the rear slot pair (as relied on Drouot) and operably fastened to the bottom rib strap pair (44 of Ward).
Regarding claims 4 and 5, Lui as modified by Drouot and Ward teaches the interchangeable harness system of claim 1, but is silent regarding wherein the first cape member is interchangeable with at least, one second cape member, wherein the second cape member comprise a cape member chest slot pair and a cape member middle slot pair, and wherein the each of the at least one second cape members further comprise a rear slot pair.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first cape member of Lui as modified by Drouot and Ward is interchangeable with at least, one second cape member, wherein the second cape member comprise a cape member chest slot pair and a cape member middle slot pair, and wherein the each of the at least one second cape members further comprise a rear slot St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mills (US 20190364847 A1), Watson et al. (US 20160015003 A1), and Cigard et al. (US 20100199927 A1) disclose harnesses with top and bottom frames secured on at least three locations of an animal.
Leek (US 20200205379 A1), Hege (US 9332734 B1), and Sebo (US 20130327282 A1) disclose harnesses with a removeable or retractable cape/coat/saddle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hae Rie Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.




/H.J.B./Examiner, Art Unit 3643 

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643